
	

114 HR 5528 : Simplifying the Application for Student Aid Act
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS2d Session
		H. R. 5528
		IN THE SENATE OF THE UNITED STATES
		July 12, 2016Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Higher Education Act of 1965 to simplify the FAFSA, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Simplifying the Application for Student Aid Act. 2.Using data from second preceding yearSection 480(a)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(a)(1)(B)) is amended by striking may in both places it appears and inserting shall.
 3.Calculation of annual adjustment percentage for Federal Pell GrantsSection 401(b)(7)(C)(iv)(I) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(C)(iv)(I)) is amended by striking calendar year and inserting fiscal year.
		4.FAFSA Simplification
 (a)FAFSA SimplificationSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended— (1)in subsection (a)(3), by adding at the end the following:
					
 (I)FormatNot later than 180 days after the date of the enactment of the Simplifying the Application for Student Aid Act, the Secretary shall make the electronic version of the forms under this paragraph available through a technology tool that can be used on mobile devices. Such technology tool shall, at minimum, enable applicants to—
 (i)save data; and (ii)submit their FAFSA to the Secretary through such tool.
 (J)Consumer testingIn developing and maintaining the electronic version of the forms under this paragraph and the technology tool for mobile devices under subparagraph (I), the Secretary shall conduct consumer testing with appropriate persons to ensure the forms and technology tool are designed to be easily usable and understandable by students and families. Such consumer testing shall include—
 (i)current and prospective college students, family members of such students, and other individuals with expertise in student financial assistance application processes;
 (ii)dependent students and independent students meeting the requirements under subsection (b) or (c) of section 479; and
 (iii)dependent students and independent students who do not meet the requirements under subsection (b) or (c) of section 479.; and
 (2)by amending subsection (f) to read as follows:  (f)Use of Internal Revenue Service data retrieval tool To populate FAFSA (1)Simplification effortsThe Secretary shall—
 (A)make every effort to allow applicants to utilize the current data retrieval tool to transfer data available from the Internal Revenue Service to reduce the amount of original data entry by applicants and strengthen the reliability of data used to calculate expected family contributions, including through the use of technology to—
 (i)allow an applicant to automatically populate the electronic version of the forms under this paragraph with data available from the Internal Revenue Service; and
 (ii)direct an applicant to appropriate questions on such forms based on the applicant’s answers to previous questions; and
 (B)allow single taxpayers, married taxpayers filing jointly, and married taxpayers filing separately to utilize the current data retrieval tool to its full capacity.
 (2)Use of tax return in application processThe Secretary shall continue to examine whether data provided by the Internal Revenue Service can be used to generate an expected family contribution without additional action on the part of the student and taxpayer.
 (3)Reports on FAFSA simplification effortsNot less than once every other year, the Secretary shall report to the authorizing committees on the progress of the simplification efforts under this subsection.
 (4)Reports on FAFSA accessNot less than once every 10 years, the Secretary shall report to the authorizing committees on the needs of limited English proficient students using the FAFSA..
				(b)Funding
 (1)Use of existing fundsOf the amount authorized to be appropriated to the Department of Education to maintain the Free Application for Federal Student Aid, $3,000,000 shall be available to carry out this Act and the amendments made by this Act.
 (2)No additional funds authorizedNo funds are authorized by this Act to be appropriated to carry out this Act or the amendments made by this Act.
				
	Passed the House of Representatives July 11, 2016.Karen L. Haas,Clerk
